Citation Nr: 1502427	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-38 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served as a Philippine Scout from September 1919 to September 1925, and from June 1932 to June 1935.  He also served in the Philippine Commonwealth Army from December 1941 to June 1946.

The Veteran died in April 1994.  The appellant is the deceased Veteran's daughter and the custodian of his disabled daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This issue was previously before the Board in December 2012 at which point it was remanded for further development.  The issue has now been returned for additional appellate review.

The Board notes that, in addition to the paper claims file, the Board has reviewed the electronic "Virtual VA" claims file in order to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  An April 2003 rating decision denied the claim for entitlement to service connection for the cause of the Veteran's death, finding that there was no new and material evidence to reopen the previously denied claim for entitlement to service connection for the Veteran's cause of death; an April 1998 Board decision denied entitlement to service connection for the Veteran's cause of death and denied entitlement to nonservice-connected death pension because there was no evidence that any disorder linked to service caused or contributed to the Veteran's death, and the Veteran did not have qualifying service to meet the service eligibility requirements for VA nonservice-connected death pension benefits.

2.  The Veteran did not file a timely appeal to the April 2003 rating decision and it became final.

3.  The evidence associated with the claims file subsequent to the April 2003 rating decision is cumulative and does not related to an unestablished fact necessary to substantiate the claim, and thus does not raise a reasonable possibility of substantiating the claim for service connection for the Veteran's cause of death.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that found that there was no new and material evidence to reopen a previously denied claim for entitlement to service connection for the Veteran's cause of death became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the April 2003 rating decision is not new and material to reopen the claim of entitlement to service connection for the Veteran's cause of death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final April 2003 rating decision included service records, post-service treatment records, statements of the Veteran and the Veteran's children, a death certificate, medical treatment records for the Veteran's hospitalization prior to his death, and a significant number of treatment records regarding the Veteran's disabled daughter.

The evidence showed that the Veteran died in April 1994.  The causes of death were listed as status asthmaticus, acute renal failure and bleeding hemorrhoid.  There was no evidence showing treatment for any related disability in service or a link between any cause of death and the Veteran's service.

Evidence added to the record since the time of the last final denial includes photocopies of previously submitted medical treatment records, and additional medical treatment records regarding the Veteran's disabled daughter.  None of these records shows treatment for a disability related to the cause of death, or a link between any cause of death and the Veteran's service.  Accordingly, the evidence added to the record since the previous April 2003 denial does not constitute new and material evidence.  

Although the evidence is new, in that it was not associated with the claims file prior to the last final denial, it is not "material" because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of establishing the claim.  The new evidence simply confirms the cause of death (which was never in dispute).  The question is whether the Veteran's cause of death was at least as likely as not related to service.

It is important for the appellant to understand, that even if the Board reopened the claim, the new records and duplicative records only provide more evidence against the claim, indicating problems that began many years after service. 

Accordingly, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim for service connection for the Veteran's cause of death; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim for service connection for the Veteran's cause of death cannot be reopened.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board notes that in December 2012 the issue on appeal was remanded in order to provide the appellant with appropriate notice of the VA's duties to notify and to assist, particularly in compliance with Kent.  The RO/AMC was specifically directed to provide the appellant with notice of the bases for the May 2003 final denial and with information regarding what would constitute new and material evidence.

The appellant was provided with additional notice in a January 2013 letter.  The letter provided the appellant with the appropriate notice in this case.

In any regard, the Board notes that new case law establishes that the VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, but is only required "to explain what 'new and material evidence means.'"  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

Accordingly, the Board finds that the appellant has been provided with proper notice.

The Board is also satisfied that the VA has made reasonable efforts to obtain records and evidence.  Specifically, the information and evidence that had been associated with the claims file includes the Veteran's service records, post-service treatment records and records relevant to the Veteran's hospitalization prior to his death.

The Board notes that the appellant was not provided a VA medical opinion regarding the issue on appeal.

As the Board has already determined that new and material evidence has not been presented to reopen the claim, VA's duty to provide an examination is extinguished and the issue of whether a VA opinion is required becomes moot.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


